Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 4-5 have been cancelled; Claims 8-10 are withdrawn as non-elected claims; Claims 3 and 6-7 remain for examination, wherein claim 3 is an independent claim. There is no amendment since last office action dated 1/28/2021.

Previous Rejections/Objections
Previous rejection of Claims 3 and 6-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-18 of copending application No. 16/171,005 (US-PG-pub 2019/0066724 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitawaki et al (WO2016/190277 A1, published on 12/2016, with corresponding .
PG’930 is applied to the instant claims 3 and 6-7 for the same reason as stated in the previous office action dated 1/28/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3 and 6-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/482,113 (updated as US 10,767,247 B2).  

Response to Arguments
Applicant’s arguments to the art rejection to claims 3 and 6-7 have been considered but they are not persuasive.
The Applicant’s argument has been summarized as following
1, the Applicant traverses the rejection of claim 3 under 35 U.S.C. 103. The Applicant argued that Kitawaki et al (PG’930) does not specify the claimed waviness as claimed in the instant claim and this feature is not an inherent characteristic disclosed by Kitawaki et al (PG’930) since not only Ni-P plating, but also removing compound particles by solution with specific compound combination are necessary for the claimed wavelength (par.[0099]-[0100] of the instant specification.
2, regarding the rejection on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/482,113 (updated as US 10,767,247 B2), US 10,767,247 B2 is not a proper prior art since present application has an earlier publication date and they do not have identical inventive entities.
In response
Regarding the argument 1, Firstly, as pointed out in the rejection for the instant claim 3, Kitawaki et al (PG’930) teaches all of the similar alloy composition 
Regarding the argument 2, it is noted that the present application and copending application No. 16/482,113 (updated as US 10,767,247 B2) have the same assignee and US 10,767,247 B2 fits within the 35 U.S.C. 02(b)(2) exception. However, rejection on the ground of nonstatutory obviousness type double patenting is proper since copending application No. 16/482,113 has been issued patent US 10,767,247 B2, which can be overcome by proper “Terminal Disclaimer”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734